                                 
                                 
                                 
                                 
    (;+,%,7&



Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 1 of 10
      Case 4:19-cv-00096-RGE-CFB Document 3-2 Filed 03/28/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

 JOHN DOE,                                                       Case No: 4:19-cv-96

 Plaintiff,

 v.
                                                     PLAINITFFS MEMORANDUM OF LAW
 BILL MCCARTHY; ET AL.                               IN SUPPORT OF PLAINTIFFS MOTION
                                                      TO PROCEED UNDER PSEUDONYM
 Defendants.                                            AND FOR PROTECTIVE ORDER


        COMES NOW Plaintiff, by his attorneys, and hereby seeks authorization to file a

Complaint in the above-captioned matter as a pseudonymous Plaintiff. In light of the nature of the

claims and allegations contained in the Complaint, Plaintiff is justifiably concerned about the

sensitive and highly personal nature of the claims and is justifiably concerned regarding the

possibility of risk of retaliatory physical or mental harm. Plaintiff’s identity as described in the

Complaint should not be disclosed to the public due to the nature of the allegations in the

Compaint. See Declaration of Counsel attached to Plaintiffs Ex Parte Motion to Proceed Under

Peudonym and for Protective Order.

        Plaintiff is prepared to provided a statement of his true identity under seal upon the Court’s

request.

        I declare under penalty of perjury that the foregoing is true and correct, pursuant to Title

28, U.S.C., Section 1746.




      Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 2 of 10
      Case 4:19-cv-00096-RGE-CFB Document 3-2 Filed 03/28/19 Page 2 of 6



                                           ARGUMENT


       Many federal courts have permitted parties to proceed anonymously when special

circumstances arise. Generally, in determining whether to permit a party to proceed anonymously,

a court “must balance the need for anonymity against the general presumption that parties’

identities are public information and the risk of unfairness to the opposing party.” Does I Thru

XXIII v. Advanced Textile Corp., 214 F. 3d 1058, 1068 (9th Cir. 2000). The Second Circuit has

articulated a nonexhaustive list of factors to consider when conducting this balancing test: (1)

whether the litigation involves matters that are highly sensitive and of a personal nature; (2)

whether identification poses a risk of retaliatory physical or mental harm to the party seeking to

proceed anonymously or even more critically, to innocent non-parties; (3) whether identification

presents other harms and the likely severity of those harms, including whether the injury litigated

against would be incurred as a result of the disclosure of the plaintiff's identity; (4) whether the

plaintiff is particularly vulnerable to the possible harms of disclosure, particularly in light of his

age; (5) whether the suit is challenging the actions of the government or that of private parties; (6)

whether the defendant is prejudiced by allowing the plaintiff to press his claims anonymously,

whether the nature of that prejudice, if any, differs at any particular stage of the litigation, and

whether any prejudice can be mitigated by the district court; (7) whether the plaintiff’s identity has

thus far been kept confidential; (8) whether the public’s interest in the litigation is furthered by

requiring the plaintiff to disclose his identity; (9) whether, because of the purely legal nature of

the issues presented or otherwise, there is an atypically weak public interest in knowing the

litigants’ identities; and (10) whether there are any alternative mechanisms for protecting the

confidentiality of the plaintiff. Doe v. Cuomo, No. 10-CV-1534 TJM/CFH, 2013 WL 1213174, at

*5 (N.D.N.Y. 2013).




     Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 3 of 10
      Case 4:19-cv-00096-RGE-CFB Document 3-2 Filed 03/28/19 Page 3 of 6




       In assessing the issue, Courts have consistently held that anonymity is not for cases where

a party “merely cites personal embarrassment as the basis of the need for confidentiality.” Nat’l

Ass’n of Waterfront employers v. Chao, 587 F. Supp.2d 90, 99-100 (D.D.C. 2008). But where

“anonymity is necessary to preserve privacy in a matter of a sensitive and highly personal nature,”

courts may weigh the need to proceed pseudonymously against the opposing partys’ and public’s

interests in the party’s identity. Qualls v. Rumsfeld, 228 F.R.D 8, 10 (D.D.C. 2005)


       As outlined below, a balancing of these factors leads to the inevitable conclusion that

Plaintiff must be permitted to proceed anonymously in this litigation.




   A. The litigation involves matters that are highly sensitive and of a personal nature and
      placed Plaintiff at risk of retaliatory physical and/or mental harm.

       Plaintiff should be permitted to proceed under a pseudonym given the highly sensitive and

personal nature of this litigation. Plaintiff does not merely contend that the revelation of his name

would result in embarrassment or public humiliation. Plaintiff is a federal inmate still in the

custody of the Bureau of Prisons (“BOP”). This matter involves sensitive and private medical

information regarding Plaintiff’s medically diagnosed conditions of Hepatitis C and HIV. The

basis of Plaintiffs claims revolve around these private diagnosed medical conditions. Failure to

provide anonymity to Plaintiff will result in public disclosure, including all inmates and non-

medical staff at any prison where Plaintiff remains in custody.

       The nature of Plaintiffs medical conditions place him at risk within the prison population

of retaliation of physical or mental harm. As noted, Plaintiff is in the custody of BOP. Currently

his medical conditions are not known to the general prison population. Requiring Plaintiff to




     Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 4 of 10
      Case 4:19-cv-00096-RGE-CFB Document 3-2 Filed 03/28/19 Page 4 of 6



identify himself, would immediately give notice of his medical conditions to all inmates at any

facility where his is held. Inmates with medical conditions Hepatisis C and HIV are at increased

risk of retaliation or harm by other inmates within the prison system. Anonymity is necessary to

protect Plaintiff from this increased risk of harm.




   B. Defendants will not be prejudiced by allowing Plaintiff to proceed pseudonymously.

       Plaintiff should be permitted to proceed anonymously as Defendants will not be prejudiced

in any way by proceeding against an anonymous party. “Other than the need to make redactions

and take measures not to disclose plaintiff's identity, Defendants will not be hampered or

inconvenienced merely by Plaintiff's anonymity in court papers.” Doe No. 2 v. Kolko, 242 F.R.D.

193, 198 (E.D.N.Y. 2006). Significantly, Defendants are already aware of Plaintiff’s true

identity. Thus, there is no doubt that Defendants will have an unobstructed opportunity to conduct

discovery, present their defenses and litigate this matter, regardless of whether Plaintiff identifies

himself or proceeds anonymously.

   Moreover, the BOP maintains a detailed dossier on Plaintiff known as his “central file”. Every

party named herein is personally aware of every other party, and the specific events at issue.

Anonymous filing is sought to protect John Doe’s true identity from the public at large and

especially the prison population.        Accordingly, Plaintiff must be permitted to proceed

anonymously in this action as revealing his name will cause significant prejudice to Plaintiff, while

proceeding anonymously will not hinder Defendants in any way.




     Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 5 of 10
      Case 4:19-cv-00096-RGE-CFB Document 3-2 Filed 03/28/19 Page 5 of 6



    C. There is a weak public interest in knowing Plaintiff’s identity.

        Plaintiff should also be permitted to proceed in this action anonymously as the public does

not have a strong interest in knowing his identity. Considering the purely legal nature of the claims

presented, there is a weak public interest in learning Plaintiff’s identity as an individual. The

public’s interest in this matter would not be furthered by disclosing Plaintiff’s identity.

        While in the past, courts strongly disfavored allowing plaintiffs to proceed anonymously

except in extreme circumstances, the nature of the Internet today is such that any Plaintiff’s identity

is readily accessible via a simple online search; thus, courts must be willing to afford additional

protective measures to avoid further damage to a plaintiff, including the likelihood of retaliatory

measures taken by other inmates against Plaintiff. Moreover, there is an expectation of privacy

regarding Plaintiff’s medical conditions. The public would otherwise have no right to or access to

the sensitive and highly personal information regarding Plaintiff’s medical conditions and as such

has no interest in said information.

        Based on the foregoing, in consideration of the balancing of relevant factors, the Court

should allow Plaintiff to employ a pseudonym in this matter. The interests of Defendants and/or

the public will not be harmed if Plaintiff’s name is not revealed.



                                          CONCLUSION
        For these reasons and such other reasons as may appear just to the Court, Plaintiff John

Doe requests that his Ex Parte Motion to Proceed Under Pseudonym and for Protective Order be

granted in its entirety.




     Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 6 of 10
Case 4:19-cv-00096-RGE-CFB Document 3-2 Filed 03/28/19 Page 6 of 6



                                    Respectfully Submitted,

                                     /S/ Jeffrey M. Janssen
                                    Jeffrey M. Janssen AT0013074
                                    JANSSEN LAW, PLC
                                    700 Second Avenue, Suite 103
                                    Des Moines, Iowa 50309-1712
                                    Telephone: (515) 274-9161
                                    Facsimile: (515) 274-1364
                                    Jeffrey@JanssenLawPLC.com
                                    LEAD COUNSEL FOR PLAINTIFF

                                     /S/ Shane C. Michael
                                    Shane C. Michael AT0005446
                                    1200 Valley West Drive, Suite 204
                                    West Des Moines, Iowa 50266
                                    Telephone: (515) 2699-8645
                                    Facsimile: (515) 225-6999
                                    MichaelLawFirm@gmail.com
                                    COUNSEL FOR PLAINTIFF

                                     /S/ Arielle M. Lipman
                                    Arielle M. Lipman AT0013266
                                    LIPMAN LAW FIRM, P.C.
                                    1454 30th Street, Suite 205
                                    West Des Moines, Iowa 50266
                                    Telephone: (515) 276-3411
                                    Facsimile: (515) 276-3736
                                    Arielle@LipmanLawFirm.com
                                    COUNSEL FOR PLAINTIFF




Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 7 of 10
       Case 4:19-cv-00096-RGE-CFB Document 6 Filed 07/03/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION

JOHN DOE,                                 )
                                          )
             Plaintiff,                   )                  CIVIL NO: 4:19-cv-00096-RGE-CFB
                                          )
   vs.                                    )
                                          )
BILL McCARTHY, et. al,                    )
                                          )                             ORDER
            Defendants.                   )
_________________________________________ )

        This matter comes before the Court on Plaintiff’s Motion to extend the deadline for
Service of Process (ECF 5). In reviewing the file, the Court noted several issues that need
attention before this matter can proceed through Initial Review pursuant to 28 U.S.C.
§ 1915(A)(a). The Court finds that a status conference with counsel may resolve some of these
issues. An Amended Complaint also might be required to clarify jurisdictional matters and
identify claims for relief that are appropriate if Plaintiff is no longer in Iowa and not likely to
return. Additionally, a deadline for the identification of the “Unknown” Defendants will be set.
        The Prison Litigation Reform Act requires federal courts to review all prisoner
complaints filed against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). On
review, the Court must identify the cognizable claims or dismiss the complaint, or any part of it,
that it determines; (a) is frivolous or malicious; (b) fails to state a claim upon which relief may be
granted; or (c) seeks monetary relief from a defendant who is immune from such relief. Id. at
§ 1915A(b).
        A claim is “frivolous” if it “lacks an arguable basis either in law or in fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). An action fails to state a claim upon which relief may be
granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The plausibility standard requires a
plaintiff to show at the pleading stage that success on the merits is more than a ‘sheer
possibility.’” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).



                                                   1

     Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 8 of 10
       Case 4:19-cv-00096-RGE-CFB Document 6 Filed 07/03/19 Page 2 of 3



       1. A Status Conference is set for 11:00 a.m. on July 11, 2019, by conference call with
counsel. Counsel shall call 1-866-590-5055 and enter code 7013731 at the prompt. Counsel
will be asked to identify the dates that are relevant for the claims against each of the Iowa
Defendants and each of the Federal Defendants, and to identify where this information is
contained in the Complaint. In order to better understand Plaintiff’s prayer for relief, his current
location and custody status shall be provided. This will also help determine whether he is
nearing a time for release or might otherwise return to Iowa. Counsel may provide this
information in a sealed, ex parte, status report filed before the Status Conference, or include it in
his signed In Forma Pauperis application (see discussion below).
       2. Plaintiff’s Motion for the Use of the Pseudonym “John Doe” (ECF 3) in his pleadings
is granted. Plaintiff indicates that he would like to have his personal identifiers (name, DOB,
location) and medical records protected from public view. Pursuant to Local Rule 5(c)(1),
Plaintiff’s request for a Protective Order is granted (ECF 3), authorizing the parties to file under
seal, without a separate motion and order, portions of any documents that contain the personal or
medical information about Plaintiff. Only the portion of pleadings containing personal
information, should be sealed. Redacted versions should be provided for the public record. All
parties shall take care to avoid disclosing confidential information, including information about
Plaintiff’s criminal case. Plaintiff shall review his pleadings to ensure that he is observing the
level of protection to personal information that he expects from others. The scope or
continuation of any Protective Order will be revisited upon the appearance of Defendants. The
parties shall confer to agree upon the terms of a Proposed Stipulated Protective Order, in order to
set up a framework for production and filing of documents relating to Plaintiff’s medical issues
or treatment.
       3. The Court finds that due to the additional information needed before completion of the
Initial Review, Plaintiff’s motion for extension of time to complete Service of Process (ECF 5) is
granted. Pursuant to Fed. R. Civ. P. 4(m), the Court will set an appropriate period for completion
of Service of Process as part of the Initial Review Order.
       4. The Court notes that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (IFP)
(ECF 1) was signed electronically by Plaintiff, under penalty of perjury. Pursuant to Local Rule
5A(g)(7), the original paper version of this declaration, bearing the original signature of Plaintiff,
must be maintained by the filer during the pendency of the case and for five years after the filing

                                                  2

     Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 9 of 10
       Case 4:19-cv-00096-RGE-CFB Document 6 Filed 07/03/19 Page 3 of 3



of the document; it must be filed promptly if ordered by the Court. The Court so orders. By
July 29, 2019, Plaintiff shall file, the original version of this document, with the original
signature of Plaintiff; this document may be filed electronically ex parte and under seal. The
Clerk shall docket this as Application for IFP Status with Original Signature. Once this
document is filed, and a determination is made as to when or whether an Amended Complaint
will be filed, the Application for IFP status will be ruled upon, and a deadline for Service of
Process set.
       IT IS SO ORDERED.
       Dated this 3rd day of July, 2019.




                                                  3

    Case 5:19-cv-04082-CJW-KEM Document 2-4 Filed 12/05/19 Page 10 of 10
